DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed August 5, 2021. Claims 1-20 were previously pending. Applicant amended claims 1, 6 and 7 and added new claims 21-26. Claims 1-26 are under consideration.
Applicant’s claim amendments and arguments overcame the following rejections: rejection of claims 1-20 under 35 U.S.C. 112(a); rejection of claims 1, 2, 4-9, 19 and 20 under 35 U.S.C. 102(a)(1) as anticipated by Nahm et al; the rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Hogrefe et al. and the rejection of claims 1, 4-10, 14, 15 and 18-20 under 35 U.S.C. 102(a)(1) as anticipated by McMillan et al. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action is made non-final because of new grounds for rejection.
The objection to the specification is maintained with respect to the trademarked dyes Cy5 and Cy 5.5 (see Response to Arguments section below).
Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.
A) Regarding the rejection of claim 3 under 35 U.S.C 112(b) over the recitation of trademarked products Cyanine5 and Cyanine 5.5, Applicant argues the following:
“Applicant respectfully disagrees and traverses. Applicant disagrees with the characterization of the terms Cyanine5 and Cyanine5.5 as trademarks or trade names. Neither term is protected by trademark. Instead the terms Cyanine5 and Cyanime5.5 refer generically to classes of dyes that are available from a number of sources, such as Lumiprobe, R&D Systems, and Thermo Fisher Scientific, as can be easily verified by a cursory Internet search. Thus, these terms are used in the art to refer to dyes irrespective of their source, and therefore are not indefinite. Neither term is used to identify a source of goods.”
Response
However, this is not the case, as evidenced by several websites where the products are mentioned. On Biocompare website under Cy5 Dyes, the first paragraph states “Cy® cyanine dyes are registered trademarks of GE Healthcare.” (see page 2; downloaded from https://www.biocompare.com/26061-Cy5-Dyes/ on 9/9/21). 
The Microsynth webpage ‘Trademarks and Disclaimers” (downloaded from https://www.microsynth.com/trademarks-disclaimers.html on 9/9/21) states: Cy3®, Cy5®, Cy5.5® and Cy7® are registered trademarks of GE Healthcare.”
The Click Chemistry Tools website under Cy5 NHS Ester (pp. 1-3, downloaded from https://clickchemistrytools.com/product/cy5-nhs-ester/ on 9/9/21) states (p. 1): “Cy® Dye is a trademark of GE Healthcare.”
Therefore, it is quite clear that these two names are trade names.
The rejection is maintained.
B) Regarding the rejection of claims 1-3, 6-10, 12-15, 17 and 18 under 35 U.S.C. 102(a)(1), Applicant argues the following:
“Applicant respectfully disagrees and traverses. Solely to expedite allowance, however, claim 1 is amended as shown above. Hogrefe does not disclose a stabilized far-red dye probe formulation comprising a non-linear surfactant at a concentration from about 0.5% (v/v) to about 20% (v/v). Accordingly, Hogrefe does not anticipate the present claims, and Applicant respectfully requests reconsideration and withdrawal of this rejection.”
Response
However, Hogrefe et al. specifically teach CHAPS and CHAPSO concentrations between 0.05% to 1%, therefore anticipating the claimed range.
The rejection is maintained for claims 1-3, 7-10, 12-15, 17 and 18.
Specification
7.	The disclosure is objected to because of the following informalities: 
The use of the terms Cy5 and Cy5.5, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Interpretation
8.	Applicant did not define the term “formulation”, therefore it is considered to mean any aqueous composition comprising the recited components.
9.	Applicant defined the term “far-red dye” in paragraph [16] as follows:
“[16] The term "far-red dye," as used herein, refers to a fluorescent molecule that has an emission maximum from about 630 nm to about 800 nm.”
10.	Applicant defined the term “carrier molecule” in paragraph [17] as follows:
“[17] The term "carrier molecule," as used herein, refers to a biological or a non-biological component that can be covalently bonded to a far-red dye.”
	Applicant provide a list of such molecules:
“…Such components may include, for example, a nucleoside, a nucleotide, an oligonucleotide, a nucleic acid, an amino acid, a peptide, a protein, a polysaccharide, a drug, a hormone, a lipid, a lipoprotein, a lipid assembly, a synthetic polymer, a polymeric microparticle, and combinations thereof.”
11.	Applicant defined the term “stabilized” in paragraph [19] as follows:
[19] The term "stabilized," in reference to a lyophilized far-red dye probe formulation containing a surfactant as described herein, means that the far-red dye probe formulation, when used in a detection assay at the time of reconstitution into aqueous form from the lyophilized form (day 0) and at 30 days following reconstitution and storage of the reconstituted formulation at 2-8.degree. C. during the 30 days (day 30), exhibits less than about a 20% drop in relative fluorescence units (RFU) at day 30 relative to day 0. When used to refer to an aqueous far-red dye probe formulation containing a surfactant as described herein, the term "stabilized" means that the aqueous far-red dye probe formulation either (a) is reconstituted from a stabilized, lyophilized formulation as defined above or (b) can be lyophilized to yield a stabilized, lyophilized formulation as defined above.”
12.	Applicant defined the term “non-linear surfactant” in paragraph [20] as follows:
“[20] The term "non-linear surfactant," as used herein, means a surfactant having a branched chain structure.”
	Therefore, any surfactant which includes a ring structure is also considered to anticipate this term.
13.	Applicant defined the term “stabilizing surfactant” in paragraph [21] as follows:
“[21] The term "stabilizing surfactant," as used herein, means a non-linear surfactant or foamban.”
14.	Applicant defined the term “target-hybridizing sequence” in paragraph [26] as follows:
“[26] "Target-hybridizing sequence" is used herein to refer to the portion of an oligomer that is configured to hybridize with a target nucleic acid sequence.”
15.	Applicant defined the term “amplification oligomer” in paragraph [29] as follows:
“[29] An "amplification oligomer" is an oligomer, at least the 3'-end of which is complementary to a target nucleic acid, and which hybridizes to a target nucleic acid, or its complement, and participates in a nucleic acid amplification reaction.”
16.	Applicant defined the term “TaqMan® probe” in paragraph [36] as follows:
“[36] The term "TaqMan® probe" refers to detection oligonucleotides that contain a fluorescent dye, typically on the 5' base, and a non-fluorescent quenching dye (quencher), typically on the 3' base.”
Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade names cyanine 5 and cyanine 5.5.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fluorescent dyes and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

21.	Claims 1-3, 7-10, 12-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogrefe et al. (US 2008/0064071 A1; published March 2008; previously cited).
	Regarding claims 1 and 7, Hogrefe et al. teach a far-red dye composition comprising a far red dye conjugated to a carrier molecule, a non-linear surfactant and a buffer ([0010]; [0014]; [0027]; [0041]; [0048]-[0049]; [0052]-[0058]; [0069]), where the carrier molecule is a doubly-labeled probe and the surfactant is CHAPS. As evidenced by PubChem, CHAPS is a non-linear surfactant (see attached and below). Since the composition of Hogrefe et al. contained the required components, the solution was inherently stabilized. Hogrefe et al. teach CHAPS at a concentration of 0.05 to 1.0% v/v ([0041]).
	
    PNG
    media_image1.png
    309
    454
    media_image1.png
    Greyscale

	Regarding claims 2 and 3, Hogrefe et al. teach Cy5 and Quasar -670 ([0058]).
	Regarding claims 8 and 9, Hogrefe et al. teach buffers with 20, 30, 40 or 50 mM Tris ([0048]-[0049]).
	Regarding claims 10, 12 and 13, Hogrefe et al. teach probes comprising quenchers and TaqMan probes ([0054]-[0057]).
	Regarding claims 14 and 15, Hogrefe et al. teach a composition comprising forward and reverse primers ([0010]; [0069]).
	Regarding claims 17 and 18, Hogrefe et al. teach a compositions comprising dNTPs and cofactors ([0069]-[0070]).
22.	Claims 1-3, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2008/0026382 A1; published January 2008).
Regarding claims 1-3 and 7, Wang teaches a composition comprising a far-red dye probe, a non-linear surfactant and a buffer ([0123]-[0125]), where the probe is miRNA labeled with Cy5, and the surfactant is Triton X-100 at 2%. Since the composition of Wang contained the required components, the solution was inherently stabilized. As evidenced by PubChem, Triton X-100 is a non-linear surfactant (see attached and below):

    PNG
    media_image2.png
    119
    241
    media_image2.png
    Greyscale

Regarding claims 10 and 11, Wang teaches miRNA ([0123]-[0125]).
23.	Claims 4-6, 16 and 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 10, 2021